Manuel W. Levine, J.
In this proceeding pursuant to section 330 of the Election Law the petitioner prays for an order directing the Board of Elections of the County of Nassau to accept his petition for the office of City Judge of the City of Glen Cove.
The petitioner submitted a designating petition for nomination as the Democratic candidate for said office on August 10, 1965. The petition was returned on August 13, 1965, on the ground that there was no vacancy in the position at that time. The papers submitted satisfy the court that there will be no vacancy in that office until September 3, 1965, for any notice of intention to resign effective on that date may be withdrawn prior to that date (Public Officers Law, § 31, subd. 4) unless the officeholder abandoned or otherwise terminated his employment prior to that date. In the latter event the resignation would be effective on the date the position was abandoned. That situation does not exist here. As no vacancy existed in the office of City Judge on or before the fifth Tuesday preceding the Fall primary scheduled for September 14, 1965, it follows that the party nominations for a vacancy in that position which may subsequently develop shall be filled as provided in subdivision 7 of section 131 of the Election Law; i.e., by a majority of the members of the county committee.
Petition dismissed.